DETAILED ACTION Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The following is in response to a Request for Continued Examination dated September 28, 2022.  Claims 1-7 are amended.  Claims 1-8 are pending.  All pending claims are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  


Response to Arguments
Art Rejection Analysis 
In light of amendments to claims the Art and 112 rejections are withdrawn.

101 Analysis
In line with the "2019 Revised Patent Subject Matter Eligibility Guidance," which explains how we must analyze patent-eligibility questions under the judicial exception to 35 U.S.C. § 101. 84 Fed. Reg. 50-57 ("Revised Guidance"), the first step of Alice (i.e., Office Step 2A) consists of two prongs. In Prong One, we must determine whether the claim recites a judicial exception, i.e., an abstract idea, a law of nature, or a natural phenomenon. 84 Fed. Reg. at 54 (Section III.A. I.).   If it does not, the claim is patent eligible. Id. 
An abstract idea must fall within one of the enumerated groupings of abstract ideas in the Revised Guidance or be a "tentative abstract idea, "with the latter situation predicted to be rare. Id. at 51-52 (Section I, enumerating three groupings of abstract ideas), 54 (Section III.A. I., describing Step 2A Prong One), 56-57 (Section III.D., explaining the identification of claims directed to a tentative abstract idea).
If a claim does recite a judicial exception, the next is Step 2A Prong Two, in which we must determine if the "claim as a whole integrates the recited judicial exception into a practical application of the exception." Id. at 54 (Section II.A.2.) If it does, the claim is patent eligible. Id.
If a claim recites a judicial exception but fails to integrate it into a practical application, we move to the second step of Alice (i.e., Office Step 2B). to evaluate the additional limitations of the claim, both individually and as an ordered combination, to determine whether they provide an inventive concept. Id. at 56 (Section III.B.). In particular, we look to whether the claim:
• Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional in the field, which is indicative that an inventive concept may be present; or

• simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

The analysis in line with current 101 guidelines.  Even if the abstract idea is deemed to be novel, the abstract idea is no less abstract (see Flook- new mathematical formula was an abstract idea).  
“ In accordance with judicial precedent and in an effort to improve consistency and predictability, the 2019 Revised Patent Subject Matter Eligibility Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s) (that is, when recited on their own or per se):
(b) Certain methods of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)1 –  See Federal Register / Vol. 84, No. 4 / Monday, January 7, 2019 / p.52.

Taking the broadest reasonable interpretation, the invention is directed to a method of organizing human activity that is a commercial or legal interaction in which an asset’s equity is leveraged as part of a separate arrangement.
(App. Spec. paras. “[0006] - Thus, there is a need for a financial product that would allow property owners to access equity without any monthly payment obligation, and receive an income as long as they are part of the program” – see also paras. 0017-0026).  
The innovation as claimed appears to be directed to the user’s objective of using home equity to generate returns rather than the integration of a practical application.  
2A, Prong One, It is a certain method of organizing human activity because there is commercial agreement between the transacting parties that lays out the terms governing the leverage of the assessed home equity in a property.  Evaluating information based on the existing data as recited in the claims are nothing more than gathering data and applying a set of instructions to the data.  
For illustration purposes Claim 1 recites 
“1.    A computer-implemented method for accessing equity in a property comprising:
(a) identifying by a coordinator property owners having a threshold amount of present equity in a property;
(b) pledging by the property owner a portion of its present equity to a coordinator as a 
(c)arranging by the coordinator a loan using the property owner’s present equity as security against a loan;
(d) assigning the net proceeds of the loan to the coordinator, wherein the coordinator is the guarantor for loan/ 
(e) receiving by the coordinator the net proceeds as a lease of the proceeds;
(f ) applying by the coordinator the net proceeds to an investment via a strategic partner, wherein the strategic partner locates a suitable revenue-producing property or other asset as the investment and the strategic partner owns the investment asset;
(g ) delivering by the revenue-producing property a required return;
(h ) applying the return to pay the mortgage and a dividend to the property owner; and
(I ) identifying a security instrument and (j) recording the security instrument with the property owner and the coordinator as co-beneficiaries.”
Limitations (a)-(i) describe steps a person would take for value assessment of an asset based on defined criteria and applying the proceeds towards securing or payment of another asset.
According to Applicant’s specification paras. 0037-0041
[0037] FIG. 3 depicts a simplified block diagram of an exemplary hardware environment 300 for the equity lease/swap platform, according to an illustrative embodiment of the disclosed method and system. The illustrative implementation platform 300 includes a computing device 310, which may be in communication with one or more other computing systems or devices 312 via one or more networks 314. Illustratively, a portion of the equity lease/swap platform is local to the computing device 310, while another portion may be distributed across one or more of the other computing systems or devices 312 that are connected to the network(s) 314. In some embodiments, portions of the platform 300 may be incorporated into other systems or interactive software applications. Such applications or systems may include, for example, operating systems, middleware or framework (e.g., application programming interface or API) software, and/or user-level applications software (e.g., a virtual personal assistant, another interactive software application or a user interface for a computing device).
[0038] The illustrative computing device 310 includes at least one processor 316 (e.g. a microprocessor, microcontroller, digital signal processor, etc.), memory 318, and an input/output (I/O) subsystem 320. Computing device 310 may be embodied as any type of computing device such as a personal computer (e.g., desktop, laptop, tablet, smart phone, body-mounted device, etc.), a server, an enterprise computer system, a network of computers, a combination of computers and other electronic devices, or other electronic devices. Although not specifically shown, it should be understood that the I/O subsystem 320 typically includes, among other things, an I/O controller, a memory controller, and one or more I/O ports. Processor 316 and I/O subsystem 320 are communicatively coupled to memory 318. Memory 318 may be embodied as any type of suitable computer memory device (e.g., volatile memory such as various forms of random access memory).
[0039] I/O subsystem 320 is communicatively coupled to a number of components including one or more user input devices 320 (e.g., a touchscreen, keyboard, virtual keypad, microphone, etc.), one or more storage media, one or more output devices 320 (e.g., speakers, LEDs, etc.), one or more displays 324 and one or more network interfaces 322, such as via data bus 326, for example. Memory 318 may include one or more hard drives or other suitable data storage devices (e.g., flash memory, memory cards, memory sticks, and/or others). In some embodiments, portions of the systems software (e.g., an operating system, etc.), framework/middleware (e.g., APIs, object libraries, etc.) may reside at least temporarily in memory 318. Portions of systems software, framework/middleware may be copied to memory 318 during operation of computing device 310, for faster processing or other reasons.
[0040] Memory 318 may include algorithms, which when executed carry out the methods disclosed herein. For example, memory 318 may include appraisal algorithm 332, title search algorithm 330 and funding source algorithm 332. Memory 318, which may be housed on a server or group of services or include databases 334 stored in the cloud, may include for example, a funding source database 336, strategic partner database 338, investment properties database 340 and homeowner database 342. Additional algorithms requiring information from any of the databases may also be stored in memory 318, which when executed carry out the one or more of the methods disclosed herein.
[0041] The one or more network interfaces 322 may communicatively couple computing device 310 to a local area network, wide area network, personal cloud, enterprise cloud, public cloud, and/or the Internet, for example. Accordingly, network interfaces 322 may include one or more wired or wireless network interface cards or adapters, for example, as may be needed pursuant to the specifications and/or design of the particular cross-sell platform. The other computing system(s) 312 may be embodied as any suitable type of computing system or device such as any of the aforementioned types of devices or other electronic devices or systems. For example, in some embodiments, the other computing systems 312 may include one or more server computers used to store portions of various databases. The platform 300 may include other components, sub-components, and devices not illustrated in FIG. 3 for clarity of the description. In general, the components of platform 300 are communicatively coupled as shown in FIG. 3 by electronic signal paths, which may be embodied as any type of wired or wireless signal paths capable of facilitating communication between the respective devices and components.”


Beyond the abstract idea, the additional elements recite hardware components such as a computing device, there does not appear to be any technology being improved. 
They are described at a high level of generality where each step does no more than require a generic computer to perform generic computer functions. Absent is any support in the specification that the claims as recited require specialized computer hardware or other inventive computer components.
Unlike, McRO, the present claims contain improvements to the context in which the value assessed is leveraged and not one of a technology or technological field.  Computational data analysis without meaningful limitations within the claims that amount to significantly more than a judicial exception (i.e. abstract idea), irrespective of the complexity and/or granularity of the data.  
In particular, there is a lack of improvement to a computer or technical field of value assessment because the data processing performed merely uses a system as a tool to perform an abstract idea- see MPEP 2106.05(f). Therefore, the claims are directed to an abstract idea.  The invention as claimed recites a generic computer component and the claim does not pass step 2A, Prong Two.
Step 2B; The next step is to identify any additional limitations beyond the judicial exception.  The additional elements are computer device which is disclosed in the specification at a high degree of generality.  Absent is any genuine issue of material fact that this component requires any specialized hardware or inventive computer component. 
Likewise, the dependent claims 6-8 are rejected under 35 U.S.C. § 101.  For example, claims 6-8 describe different types of conditions for protecting the homeowner’s equity leveraged in the investment.  These claim limitations recite steps at a high level of generality and performed in a conventional manner and therefore do not integrate the abstract idea into a practical application or provide an inventive concept. 
Independent claims 1-5 are rejected under 35 U.S.C. § 101 including dependent claims 6-8 which fall with claims 1-5.  Therefore, claims 1-8 are not patent eligible under 35 USC 101. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
The claim recites abstract idea of organizing human activities. This judicial exception is not integrated into a practical application and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Analysis
The claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. 
Claim 1, which is illustrative of the Independent claims including 2-5, recites: 
““1.    A computer-implemented method for accessing equity in a property comprising:
identifying by a coordinator property owners having a threshold amount of present equity in a property;
pledging by the property owner a portion of its present equity to a coordinator as a lease/swap of equity;
arranging by the coordinator a loan using the property owner’s present equity as security against a loan;
assigning the net proceeds of the loan to the coordinator, wherein the coordinator is the guarantor for loan/ mortgage payment;
receiving by the coordinator the net proceeds as a lease of the proceeds;
applying by the coordinator the net proceeds to an investment via a strategic partner, wherein the strategic partner locates a suitable revenue-producing property or other asset as the investment and the strategic partner owns the investment asset;
delivering by the revenue-producing property a required return;
applying the return to pay the mortgage and a dividend to the property owner; and
identifying a security instrument and recording the security instrument with the property owner and the coordinator as co-beneficiaries.”

The invention as claimed recites an abstract idea of asset purchase financing; a fundamental economic practice wherein an investment is financed using equity from a different asset.   It is also a commercial or legal interaction in which parties to a transaction agree to the terms of the financial arrangement to leveraged an asset’s equity as part of a separate arrangement.  It can also be considered a mental process practically with the human mind since it entails making evaluations of data albeit with the help of a computer.
Besides reciting the abstract idea, the remaining claim limitations recite generic computer components (e.g. computer; see App. specification, paras. 0038, 0041; Fig. 2A).  This recited abstract idea is not integrated into a practical application.  In particular, the claim only recites generic computer components (e.g. computing device, processor) to identify/pledge/arrange/assign/receive/apply/deliver/apply/identify and record a security instrument.  
The additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements - (e.g. computer-implementation) amount to no more than mere instructions to apply the abstract idea using generic computer components.  
Likewise, dependent claims 6-8 are rejected under 35 U.S.C. § 101.  For example, claims 6-8 describe different types of conditions for protecting the homeowner’s equity leveraged in the investment.  These claim limitations recite steps at a high level of generality and performed in a conventional manner and therefore do not integrate the abstract idea into a practical application or provide an inventive concept. 
In conclusion, merely “applying” the exception using generic computer components cannot provide an inventive concept.  Therefore, the claims 1-8 are not patent eligible under 35 USC 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608. The examiner can normally be reached Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Interval Licensing, 896 F.3d at 1344–45 (concluding that ‘‘[s]tanding alone, the act of providing someone an additional set of information without disrupting the ongoing provision of an initial set of information is an abstract idea,’’ observing that the district court ‘‘pointed to the nontechnical human activity of passing a note to a person who is in the middle of a meeting or conversation as further illustrating the basic, longstanding practice that is the focus of the [patent ineligible] claimed invention.’’);  Voter Verified, Inc. v. Election Systems & Software, LLC, 887 F.3d 1376, 1385 (Fed. Cir. 2018) (finding the concept of ‘‘voting, verifying the vote, and submitting the vote for tabulation,’’ a ‘‘fundamental activity’’ that humans have performed for hundreds of years, to be an abstract idea); 
        In re Smith, 815F.3d 816, 818 (Fed. Cir. 2016) (concluding that ‘‘[a]pplicants’ claims, directed to rules for conducting a wagering game’’ are abstract).
        14 If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind. See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir . 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1324 (Fed. Cir. 2016)(holding that computer-implemented method for ‘‘anonymous loan shopping’’ was an abstract idea because it could be ‘‘performed by humans without a computer’’); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (‘‘Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’’); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 1372 (Fed. Cir. 2011) (holding that the incidental use of ‘‘computer’’ or ‘‘computer readable medium’’ does not make a claim otherwise directed to process that ‘‘can be performed in the human mind, or by a human using a pen and paper’’ patent eligible); id. at 1376 (distinguishing Research Corp. Techs. v. Microsoft Corp., 627 F.3d 859 (Fed. Cir. 2010), and SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319 (Fed. Cir. 2010), as directed to inventions that ‘‘could not, as a practical matter, be performed entirely in a human’s mind’’).  Likewise, performance of a claim limitation using generic computer components does not necessarily preclude the claim limitation from being in the mathematical concepts grouping, Benson, 409 U.S.at 67, or the certain methods of organizing human activity grouping, Alice, 573 U.S. at 219–20 - –  See Federal Register / Vol. 84, No. 4 / Monday, January 7, 2019